UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2049


IBRAHIMA MOUNTAGA,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    June 15, 2009                   Decided:   August 7, 2009


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Peter T. Ndikum, IMMIGRATION ASSISTANCE CENTER, Silver Spring,
Maryland, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, Michael P. Lindemann, Assistant Director, Lyle
D. Jentzer, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ibrahima         Mountaga,        a       native     and   citizen           of   Mali,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of

his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

              We    cannot      review         the       Board’s    denial        of       Mountaga’s

asylum    claim      because         the       immigration          judge        concluded       that

Mountaga failed to file his asylum application within one year

of the date of his arrival in the United States.                                      See 8 U.S.C.

§ 1158(a)(2)(B) (2006).                 Accordingly, we lack jurisdiction to

review        this         determination                  pursuant          to         8        U.S.C.

§ 1158(a)(3)(2006).             See Zaidi v. Ashcroft, 377 F.3d 678, 680-81

(7th Cir. 2004) (collecting cases); see also Vasile v. Gonzales,

417 F.3d 766, 768 (7th Cir. 2005) (holding that even in light of

the    REAL    ID        Act    of    2005,             this     “factual        determination[]

continue[s] to fall outside the jurisdiction of the court of

appeals entertaining a petition for review”).

              Although we lack jurisdiction to consider the Board’s

ruling on the asylum claim, we retain jurisdiction to consider

the denial of withholding of removal.                            See 8 C.F.R. § 1208.4(a)

(2008). “To qualify for withholding of removal, a petitioner

must   show    that       he    faces      a    clear          probability       of    persecution

because   of       his    race,      religion,           nationality,        membership          in   a

                                                    2
particular social group, or political opinion.”                            Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic,

467 U.S. 407, 430 (1984)).               Mountaga challenges the immigration

judge’s determination that his testimony was not credible, and

that    he   otherwise        failed    to    meet       his    burden   of     proof    for

withholding of removal.                Administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.              8 U.S.C. § 1252(b)(4)(B) (2006).                 We

accord    broad,      though    not    unlimited,         deference      to    credibility

findings supported by substantial evidence.                        Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                       We will uphold the final

agency determination if it is not “manifestly contrary to law.”

Id.      Based   on    our     review    of       the    record,    we   conclude       that

substantial      evidence      supports       the       Board’s    determination        that

Mountaga failed to present a credible claim for withholding of

removal.

             Finally, as Mountaga makes no argument in his opening

brief    regarding      the    disposition         of    his    claim    for    protection

under the Convention Against Torture, we conclude that he has

waived    this   issue.         See    Yousefi      v.    INS,     260   F.3d    318,   326

(4th Cir. 2001) (failure to challenge denial of relief under the

Convention       Against       Torture        in     opening       brief       constitutes

abandonment      of    that     issue);       Edwards      v.     City   of     Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding that failure to

                                              3
raise a specific issue in opening brief constitutes abandonment

of that issue under Fed. R. App. P. 28(a)(9)(A), requiring that

the argument section of the opening brief contain contentions,

reasoning, and authority).

           Accordingly, we dismiss the petition for review as to

Mountaga’s asylum claim and deny the remainder of the petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             PETITION DISMISSED IN PART
                                                     AND DENIED IN PART




                                    4